669 So. 2d 1148 (1996)
Thomas GLENDON, Appellant,
v.
STATE of Florida, Appellee.
No. 95-1713.
District Court of Appeal of Florida, Fourth District.
March 20, 1996.
Richard L. Jorandby, Public Defender, and Joseph R. Chloupek, Assistant Public Defender, West Palm Beach, for appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and Joan L. Greenberg, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
We affirm appellant's revocation of probation. However, the trial court failed to reduce its finding of revocation to writing. See West v. State, 553 So. 2d 254 (Fla. 4th DCA 1989), disapproved on other grounds sub nom., State v. Norstrom, 613 So. 2d 437 (Fla. 1993); see also Maxlow v. State, 636 So. 2d 548 (Fla. 2d DCA 1994). We therefore remand for entry of a written order of revocation *1149 specifying the conditions appellant violated.
AFFIRMED, but REMANDED.
DELL, POLEN and GROSS, JJ., concur.